OPINION
By THE COURT:
As the appeal in this case was on law and fact, this Court has jurisdiction to try the case de novo and enter its finding and judgment as upon an original action.
In the instant case, following its submission, this Court considered the whole record, together with the briefs and oral arguments of counsel.
Thereupon, the Court determined that there should be a finding and judgment for the defendant on the issues joined between the parties. The finding and judgment of the common pleas court was also for the defendant.
However, the judgment of this Court, when same is finally entered, will not be an affirmance of the common pleas court, as suggested in plaintiffs’ application for rehearing. This Court has heard the case de novo, as pointed out above, and upon the whole record, has concluded that there should be a finding for the defendant.
Notwithstanding the contention of plaintiffs, and the thorough and admirable character of the labors of plaintiffs’ counsel, this Court reached the conclusion that defendant is entitled to a finding and judgment in its favor. The fact that the common pleas court has also found against the contention of plaintiffs does not necessarily provide a basis for or against a rehearing, although we believe the opinion of Judge Martin to be sound.
After consideration of the application for rehearing, it appears to the Court that the several grounds relied on by plaintiffs raise no issue that was not considered by this Court upon the trial and submission of the case, and no issue of fact or law which the Court has overlooked.
It follows that plaintiffs’ application for rehearing should be denied.
HORNBECK, PJ, CONN and DEEDS, JJ, concur.